      Case 2:19-cv-11592-GGG-DMD Document 7 Filed 08/05/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

RODERICK HOLLIES              *                          CIVIL ACTION NO: 19-11592
                              *
VERSUS                        *
                              *                          JUDGE GREG G. GUIDRY
TRANSOCEAN OFFSHORE USA,      *
INC., TRANSOCEAN OFFSHORE     *
DEEPWATER DRILLING, INC.,     *                          MAG. DANA DOUGLAS
SPENCER OGDEN, INC. AND 6CATS *
INTERNATIONAL                 *

                                  ANSWER TO COMPLAINT

       NOW INTO COURT, through undersigned counsel comes defendant, Spencer Ogden,

Inc., who answers the Complaint filed on behalf of Roderick Hollies, with respect avers:

                                             1.

       The Complaint fails to state a cause of action upon which relief can be granted.

                                             2.

       Answering the numbered allegations in the Complaint, defendant denies each and

every accusation.

                                             3.

       Spencer Ogden, Inc. was not plaintiff’s employer at the time of the casualty; instead,

Hollies was employed by 6Cats International when the incident occurred.

                                             4.

       Spencer Ogden, Inc. avers that it was in no way responsible for the casualty in

question; it was not negligent.



                                             1
      Case 2:19-cv-11592-GGG-DMD Document 7 Filed 08/05/19 Page 2 of 3



                                              5.

       Spencer Ogden, Inc. avers that if plaintiff suffered any accident or injuries, which is

denied, these resulted solely from his own fault and inattention to duties; in the alternative,

defendant maintains that any accident or injuries resulted from plaintiff's comparative or

contributory fault.

                                              6.

       Spencer Odgen, Inc. avers that plaintiff has failed to mitigate his damages.

                                              7.

       Spencer Ogden, Inc. avers that plaintiff suffered from pre-existing problems which

should bar or, at the very least, mitigate any potential recovery.

                                              8.

       Spencer Ogden, Inc. avers that plaintiff’s accident, if any, resulted from the fault and

neglect of others over whom this defendant had no responsibility or control.

       WHEREFORE, after due proceedings had, Spencer Ogden, Inc. prays that the

Complaint filed on behalf of Roderick Hollies be dismissed at plaintiff's cost; defendant

further prays for all such other general and equitable relief as the court may deem just under

the circumstances.




                                              2
Case 2:19-cv-11592-GGG-DMD Document 7 Filed 08/05/19 Page 3 of 3




                                     Respectfully submitted,


                                      /s/ Rufus C. Harris, III
                                     RUFUS C. HARRIS, III (#6638)
                                     ALFRED J. RUFTY, III (#19990)
                                     CINDY GALPIN MARTIN (25159)
                                     HARRIS & RUFTY, L.L.C.
                                     650 Poydras Street, Suite 2710
                                     New Orleans, Louisiana 70130
                                     Telephone: (504) 525-7500
                                     Attorneys for Spencer Ogden, Inc.




                                CERTIFICATE OF SERVICE

         I hereby certify that a copy of the above and foregoing pleading has been forwarded

  to opposing counsel via e-mail, this 5 th day of August, 2019.




                                            /s/ Rufus C. Harris, III
                                            RUFUS C. HARRIS, III




                                               3
